Citation Nr: 1751857	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-14 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches, to include migraines.

3.  Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from February 1988 to July 1988, and served on active duty from September 1990 to June 1991; in September 2001; in December 2001; and from June 2002 to October 2002.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The veteran testified at an October 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.

In July 2017, the Board sought expert medical opinions regarding the issues on appeal.  Those opinions are now associated with the Veteran's VBMS record.

The issues of entitlement to service connection for headaches, to include migraines; and entitlement to service connection for Gulf War Syndrome are REMANDED to the AOJ.





FINDING OF FACT

The preponderance of the evidence of record reflects that the Veteran's sleep apnea was incurred incident to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for sleep apnea.

In an April 2002 report of medical examination, the Veteran noted frequent trouble sleeping.  He was first diagnosed with sleep apnea after a sleep study conducted in March 2004 by a private physician.  The Veteran has provided statements and testimony that sleep apnea first began while serving in the Persian Gulf, as a result of either prophylactics to protect from nerve agents, or exposure to oil filed fires and debris.  See, e.g., April 2010 Notice of Disagreement; October 2016 Hearing Testimony.  During the October 2016 hearing testimony, the Veteran's spouse testified to observing the Veteran having trouble breathing as early as 1992.  The Veteran and his spouse are competent to report experiencing and observing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.

During a February 2016 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner noted that sleep apnea is a disease with a clear and specific etiology and diagnosis that is less likely as not related to a specific exposure event during the Veteran's service in Southwest Asia.  The Board finds this opinion to be inadequate for rating purposes as the examiner provided no further opinion as to the etiology of the diagnosed sleep apnea, and did not address the Veteran's statements that he took prophylactics to protect from nerve agents and was exposed to oil filed fires and debris during service. 
 
In a July 2017 expert medical opinion, the expert examined the claims file and determined that the Veteran more likely than not had obstructive sleep apnea will still in active military service.  The expert noted symptoms of insomnia during service, and noted the Veteran and lay testimony of sleeping problems as early as 1992.  While the expert determined sleep apnea was less likely than not caused by environmental exposures during the Persian Gulf War, the expert did find that the claims file indicated it was more likely than not that symptoms and clinical presentation of sleep apnea represent onset during service.  The Board finds the expert medical opinion to be the most probative evidence of record, as it addresses relevant evidence and testimony, and offers a well-reasoned medical opinion.

Therefore, the Board finds the weight of the evidence, including Veteran and lay testimony and the July 2017 expert medical opinion, to be in favor of finding that Veteran's sleep apnea was at least as likely as not etiologically related to service.  


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran also seeks entitlement to service connection for headaches, to include migraines; and entitlement to service connection for Gulf War Syndrome.

The Veteran has been diagnosed with mixed headaches, including migraine, cluster, and tension headaches.  See, e.g., February 2009 VA Examination.  He has consistently reported that his headaches began after his return from service in Southwest Asia in 1991.  See, e.g., March 2000 Service Treatment Records; February 2009 VA Treatment Records; October 2016 Hearing Testimony.  Further, the Veteran has testified that the headaches began as a result of either prophylactics to protect from nerve agents, or exposure to oil filed fires and debris.  See, e.g., April 2010 Notice of Disagreement; October 2016 Hearing Testimony.
During a February 2016 VA examination, the Veteran was diagnosed with migraine variants.  The examiner noted that migraines are a disease with a clear and specific etiology and diagnosis that is less likely as not related to a specific exposure event during the Veteran's service in Southwest Asia.  The examiner provided no further opinion as to the etiology of the diagnosed migraines, and did not address the Veteran's statements that he took prophylactics to protect from nerve agents and was exposed to oil filed fires and debris during service.  

The Veteran also seeks entitlement to service connection for Gulf War Syndrome.  He served in Southwest Asia from September 1990 to June 1991 and from June 2002 to October 2002.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

During a February 2016 Gulf War examination, the examiner noted that the Veteran had sleep apnea and headaches, including migraines.  The examiner indicated that the Veteran did not have and diagnosed illnesses for which there was no etiology, and noted no evidence for a diagnosis of Gulf War Syndrome.  By contrast, the Veteran's private physician has treated the Veteran for hypertension, anxiety, hyperlipidemia, insomnia, a thyroid nodule, chronic rhinitis, obstructive sleep apnea, recurrent headaches, cervicalgia, and erectile dysfunction.  See, e.g., November 2016 Private Medical Records.  In a November 2016 letter, the private physician noted that these symptoms began after service in Southwest Asia, and noted that several of these symptoms fulfill the criteria for Gulf War Syndrome and were more likely than not caused by active duty.  

In August 2017, the Board obtained an expert medical opinion.  The expert determined that the complaints of fatigue and/or headaches were less likely than not attributable to an undiagnosed illness or "medical explained multisystem illness."  The expert determined the headaches were explained by a medical diagnosis of cluster headaches, and less likely than not migraine headaches attributable to environmental exposures during the Persian Gulf War.  The expert cited medical literature indicating that there was inadequate evidence to determine if an association exists between Gulf War deployment and migraines or other headaches.  The expert did not address the November 2016 Private Medical Records.  The expert did however, indicate that the Veteran was diagnosed with generalized anxiety disorder, and that medical literature does document sufficient evidence of an association between generalized anxiety disorder and Gulf War deployment.  The expert did not, however, offer an opinion as to whether the Veteran's anxiety disorder itself was associated with Gulf War deployment.

The Board finds that the Veteran needs a physical examination to determine whether the Veteran has an undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since February 2016.

2.  Obtain a VA examination from an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed headaches, to including migraine, cluster, and tension headaches.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder had its onset in, or is otherwise related to his periods of active duty service.  

The examiner must address the following items:

* the Veteran's consistent reports that his headaches began after his return from service in Southwest Asia in 1991 (see, e.g., March 2000 Service Treatment Records; February 2009 VA Treatment Records; October 2016 Hearing Testimony); and

* his testimony that his headaches first began after either receiving prophylactics to protect from nerve agents, or exposure to oil filed fires and debris (see, April 2010 Notice of Disagreement; October 2016 Hearing Testimony);

The examiner is requested to discuss whether there is any medical reason to accept or reject the assertions that the Veteran's headache disorder had an in-service onset.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  The Veteran must also be afforded an undiagnosed illness examination from an appropriate VA examiner.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must address the following items:

* the November 2016 letter from the Veteran's private physician indicating that the Veteran had received treatment for hypertension, anxiety, hyperlipidemia, insomnia, a thyroid nodule, chronic rhinitis, obstructive sleep apnea, recurrent headaches, cervicalgia, and erectile dysfunction; and that some of these symptoms fulfill the criteria for Gulf War Syndrome; and

* whether the Veteran's diagnosed mixed headaches, including migraine, cluster, and tension headaches, if no direct service connection is found, is a symptom that constitutes an undiagnosed illness or medically unexplained chronic multi-symptom illness.
The examiner must provide the following opinion regarding the symptoms not part of a known clinical diagnosis: is it at least as likely as not (50 percent or greater probability) that any of the Veteran's symptoms constitutes an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

A complete rationale must be provided for any opinion offered.

5.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


